Citation Nr: 1204305	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis or pinched nerves.

2.  Entitlement to service connection for a bilateral wrist condition or a ganglion cyst.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and mother



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 2004 to July 2004.  She had subsequent service with an Army National Guard Reserve unit.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned at a January 2011 Video Conference hearing.  The hearing transcript is of record.  The Veteran submitted additional medical evidence at the hearing, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

The issue of entitlement to service connection for a bilateral wrist condition or a ganglion cyst is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral plantar fasciitis and neuromas were incurred as a result of bilateral foot injuries during ACDUTRA.


CONCLUSION OF LAW

Bilateral plantar fasciitis and neuromas were incurred in ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.  
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran contends that she has current bilateral plantar fasciitis and pinched nerves, which developed as a result of wearing ill-fitting combat boots during basic training.  

Service treatment records are negative for any evidence of complaints, diagnosis or treatment related to plantar fasciitis or any other related foot disability during the Veteran's period of ACDUTRA.  The Veteran testified during her January 2011 hearing that although she did experience severe bilateral foot pain and develop blisters on her feet during boot camp; she did not seek treatment for her feet in service because she was afraid that she would be "recycled" or set back in her training if the severity of her condition was revealed.  

Private treatment records from SA, MD show that in May 2005, while serving in the Army National Guard, the Veteran was seen for complaints of bilateral foot pain, which she reported started in boot camp in January 2005, and numbness over the lateral right foot.  The notes also indicate that the Veteran's mother reported that when the Veteran first returned to boot camp, her toenails were black with bruising.  

On physical examination, her feet and ankles were pain-free bilaterally, with full range of motion.  There was no effusion, no instability, and no tenderness throughout the ankles.  There was positive mild heel tenderness to palpation, bilaterally, and minimal tenderness to the fourth web space of the right foot.  Sensation and vascular status were intact.  X-rays of the feet were negative.  She was diagnosed with bilateral foot pain, bilateral plantar fasciitis and possible right foot Morton's neuroma.

In September 2005, the Veteran was given a physical profile for right foot pain and left wrist pain.  

Later in June 2006, foot and ankle specialist, CC diagnosed the Veteran with bilateral plantar fasciitis and neuroma of the third interspace, bilaterally.  

In November 2006, the Veteran was discharged from the Army National Guard and the Army Reserves, as medically unfit for retention, due to her plantar fasciitis and cyst on the left wrist.  Her discharge was effective October 1, 2006.

In June 2009, the Veteran was seen again by SA, MD.  She complained of bilateral plantar fascia pain and numbness into her third to fourth toes, with pain over the metatarsal head.  She reported that she had no pain and no history of foot problems before enlisting in the military.  She was diagnosed with bilateral plantar fasciitis and bilateral neuroma over the web space between the third and fourth toes (positive squeeze test).  The doctor opined that based on the Veteran's history, "which [he] had no reason to disbelieve," her plantar fasciitis and neuromas were caused by her military service.  

The Veteran was afforded a VA examination in March 2010.  She reported that she first experienced foot pain during boot camp, and that she sought treatment with a private foot doctor while home on leave, at which time she was diagnosed with a pinched nerve.  However, because she did not want a workup done, no medical records of the appointment were available.  The Veteran complained of constant pain in both feet, hotness in the feet and numbness, but denied any weakness, stiffness, swelling or redness.  She also complained of fatigue and lack of endurance.  She was not being treated or taking any prescribed medication for her condition.  

On physical examination, there was no objective evidence of painful motion, edema, instability or weakness.  Her gait was unremarkable, and there was no objective evidence of functional limitation on standing or walking.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight-bearing.  There was no skin or vascular changes.  Her posture on standing, squatting, supination, pronation and rising to the toes, was unremarkable.  She only demonstrated tenderness when walking on the toes.  There was no tenderness to palpation, even at the site of the claimed neuromas.  There were no hammertoes, high arch, clawfoot, or other deformity either actively or passively correctable.  There was also no flatfoot and no malalignment of the Achilles tendon.  There was no valgus deformity at the ankle.  There was no forefoot or midfoot alignment.  There was no hallux valgus, and angulation and dorsiflexion at the first metatarsal phalangeal joints was normal.  X-rays of the feet were normal.

The examiner concluded that the Veteran had a remote history of bilateral plantar fasciitis and neuromas that had healed without residuals, and opined that it was less likely than not that the Veteran's condition of bilateral plantar fasciitis and neuromas that had healed without residuals was caused by or a result of her experimental combat boots issued and worn during her initial ACDUTRA, and stated that it was a moot point because the condition had healed without residuals.  

The Veteran was seen less than a month later by SA, MD in April 2010.  She continued to complain of bilateral foot pain, which she reported began in 2004 during boot camp.  She also complained of numbness and warmth in the plantar surface of the feet.  

She was diagnosed with metatarsalgia, neuroma, and plantar fasciitis.  The doctor concluded that as stated previously, he believed that the Veteran's bilateral foot condition was caused by her military involvement.  

The Veteran has also submitted statements from her mother, a co-worker, her employer, and a former military buddy, in support of her claim.  Her mother and former military buddy both attested to the fact that the Veteran had problems with her feet in service, due to her military-issued boots.  Her mother also reported that the Veteran continued to experience problems with her feet following her discharge.  The Veteran's employer and co-worker both reported that the Veteran complained of painful feet at work, and that she often had to rest and occasionally leave work due to her bilateral foot pain.

The Veteran has reported bilateral foot problems since service.  Plantar fasciitis is manifested by symptoms that the Veteran is competent to report.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that the Veteran's assertions regarding her in-service and post-service symptoms are of probative value.  

As noted above, there is no evidence of complaints or treatment for feet problems during boot camp or at any other time during ACDUTRA.  The Veteran was first diagnosed with plantar fasciitis during private treatment in May 2005, less than one year after completion of her ACDUTRA, while serving in the Army National Guard.  She was subsequently was given a physical profile for right foot pain, and discharged from the National Guard as medically unfit for retention due in part to plantar fasciitis.  However, during a March 2010 VA examination, she was not diagnosed with a foot disability.  However, she was again diagnosed with plantar fasciitis and neuromas by a competent medical professional in April 2010.  See April 2010 treatment records from SA, MD.  Furthermore, during her January 2011 hearing, the Veteran and her mother testified that the Veteran currently experiences problems with her feet, which started during military service.  

The medical evidence of record, along with the Veteran's statements and testimony, her mother's testimony, and the above-noted statements provided by the Veteran's mother, former co-worker and former employer, all provide competent evidence of bilateral foot problems during service and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  They are buttressed by the opinions of the private physician.  The Veteran is competent to report the specifics of her injury, and her report is supported by the findings that she has a current bilateral foot disability.

There is evidence against the claim, inasmuch as the March 2010 VA examiner did not diagnose a foot disability.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  With regard to the claim for service connection for bilateral plantar fasciitis or pinched nerves, in view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating her claim.  


ORDER

Service connection for bilateral plantar fasciitis and neuromas is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that she has a current bilateral wrist disability, which was caused or aggravated by her active military service.

During private treatment in May 2005, while serving in the Army National Guard, the Veteran also complained of a recurrent ganglion on the dorsum of her left hand, which was not swollen at that time.  On physical examination, the left wrist dorsum had a well-healed incision, with no ganglion present, and no tenderness to palpation throughout.  She had full pain-free range of motion of the left wrist, without effusion.  She was diagnosed with possible recurrent ganglion cyst on the left wrist.  See May 2005 private treatment records from SA, MD.

As noted above, in September 2005, the Veteran was given a physical profile for right foot pain and left wrist pain.  

Private treatment records from MA, MD show that the Veteran was seen in 2002 for a symptomatic left wrist ganglion cyst, which was attributed to her active participation in gymnastics and tumbling.  She underwent excision of the cyst in November 2002 and did well postoperatively, and was cautioned that continued gymnastics and tumbling, which would involve repetitive loaded dorsiflexion of the wrist, would possibly lead to recurrence of the cyst.  The notes indicate that the Veteran returned to the doctor's office in May 2006, with complaints of pain in both wrists, associated with some of her duties as a soldier and medic, including lifting and carrying heavy objects and holding her rifle for long periods of time.  The doctor noted that activities that required repetitive dorsiflexion of the wrists, and dorsiflexion of the wrists with a load, including overhead lifts, potentially placed the Veteran at high risk for recurrence of her ganglion cyst and joint pain.  Dr. MA also noted that she did not reevaluate the Veteran with plain wrist films to see if she had chronic joint changes from her long years of gymnastics and tumbling.  There was no definitive diagnosis of a wrist disability made at that time.  

In November 2006, the Veteran was discharged from the Army National Guard and the Army Reserves, as medically unfit for retention, due to her plantar fasciitis and a cyst on the left wrist.  Her discharge was effective October 1, 2006.

During private treatment by S.A., MD in June 2009, the Veteran also complained of pain in the wrists, mainly over the dorsal aspect.  The doctor noted the Veteran's previous history of a left wrist ganglion cyst excision in 2002, and the Veteran's reports that she did not have pain in the wrist after her surgery before attending boot camp.  With the exception of findings of point tenderness over the scapholunate junction, physical examination of the wrists was unremarkable, but the doctor diagnosed idiopathic wrist pain, possible ganglion.  It was recommended that she have further testing of the wrist, but the Veteran elected to observe her wrist instead.  The doctor opined that based on the Veteran's history, "which [he] had no reason to disbelieve," her bilateral wrist pain was significantly aggravated by her military service.  

The Veteran was seen again by SA, MD in April 2010.  She continued to complain of wrist pain, which she reported began in 2004 during boot camp.  She was diagnosed again with left and right wrist pain-possible ganglion.  The doctor concluded, as he had before, that the Veteran's wrist pain was substantially aggravated during her military service.

The Veteran has reported left and right wrist pain since service.  The Veteran is competent to report her symptoms of left and right wrist pain.  Such symptoms are "observable" symptoms.  See Layno, supra.  Therefore, the Board finds that her assertions regarding her in-service and post-service symptoms are of probative value.  

The evidence of record shows that she had a ganglion cyst removed from her left wrist in 2002, prior to her period of active duty for training (ACDUTRA) in 2004.  She contends that her left wrist was completely healed and that she was not having any complications from her cyst removal when she began her ACDUTRA in 2004.  However, as presumptive considerations do not apply to ACDUTRA OR INACDUTRA, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness, 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate, and the Board finds that the Veteran is not presumed to have been sound when she started ACDUTRA in January 2004.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In 2005, during her service in the Army National Guard, it was noted by a private doctor that she had a possible recurrence of her left wrist ganglion cyst, and she was subsequently given a physical profile for left wrist pain.  Later, in 2006, she complained of bilateral wrist pain, associated with her duties as a soldier and medic, during private treatment.  She was subsequently discharged as medically unfit for retention due in part to a cyst on the left wrist that same year.

The Veteran again reported bilateral wrist pain during recent private treatment in 2009 and 2010, however; she was only diagnosed with wrist pain and possible recurrence of the ganglion cyst.  As noted above, there is no current evidence of a definitively diagnosed wrist disability of record.

Accordingly, an examination and opinion is needed to determine whether the Veteran has a current wrist disability that was incurred or aggravated during her active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the etiology of any currently present wrist disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

A diagnosis of a wrist disability should be confirmed or ruled out.  The examiner should provide details about the onset of any wrist disability found.  

The examiner should provide an opinion as to whether there is a 50 percent or better probability that a right and/or left wrist disability, in whole or in part, is etiologically related, either by incurrence or aggravation, to the Veteran's period of ACDUTRA.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

A rationale should be given for all opinions and conclusions expressed.

2.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


